USCA11 Case: 19-13993     Date Filed: 06/10/2021   Page: 1 of 16



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13993
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:17-cv-01997-AKK



ROCKEFELLER F. COOPER, II,


                                                              Plaintiff-Appellant,


                                     versus


JEFFERSON COUNTY CORONER AND MEDICAL EXAMINER OFFICE,


                                                             Defendant-Appellee,


DR. GREGORY G. DAVIS,
Chief Coroner/Medical Examiner, et al.,


                                                                      Defendants.
         USCA11 Case: 19-13993        Date Filed: 06/10/2021    Page: 2 of 16



                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                   (June 10, 2021)

Before WILSON, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Rockefeller F. Cooper, II, proceeding pro se, appeals the district court’s

order granting summary judgment and judgment as a matter of law to his former

employer, the Jefferson County Coroner and Medical Examiner Office (JCCMEO).

      Because we write for the parties, we assume familiarity with the facts and

only set out those necessary for the resolution of this appeal. Cooper is a black

man of Liberian descent. He worked as a morgue technician at JCCMEO for

approximately four months prior to his termination. In his amended complaint,

Cooper alleged that he experienced a variety of mistreatment by JCCMEO co-

workers, including his immediate supervisor, Julieanna Dufek. Cooper claims that

his white co-workers were not subjected to this same ill treatment. Cooper’s

efforts to have Dr. Gregory Davis, Chief Medical Officer for JCCMEO, address his

complaints were unsuccessful, and Davis allegedly became prejudiced against

Cooper. After receiving multiple disciplinary “write-ups” for repeated tardiness,

failing to follow instructions, failing to complete required tasks, having a hostile


                                           2
         USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 3 of 16



and aggressive interaction with a fellow employee, and receiving a poor three-

month work evaluation, Davis recommended serving Cooper with a Notice of

Intent to Discipline and placed Cooper on administrative leave. The recommended

discipline was termination. Jefferson County held a disciplinary hearing where

Cooper attended and spoke of ways in which JCCMEO had mistreated him. The

result of the disciplinary hearing was Cooper’s termination.

      Cooper filed suit in the Northern District of Alabama, alleging, inter alia,

claims of race- and national origin–based discrimination, retaliation, and hostile

work environment pursuant to Title VII of the Civil Rights Act of 1964 (Title VII),

42 U.S.C. § 2000e-2(a) and 2000e-3(a). Cooper and JCCMEO both moved for

summary judgment on the discrimination and retaliation claims. The district court

granted summary judgment on both claims in favor of JCCMEO. The court found

that Cooper did not make a prima facie case of race or national origin

discrimination. Cooper could not identify a single similarly situated co-worker

who was treated more favorably. Although lack of a comparator alone would not

doom Cooper’s case, the district court also found that Cooper did not introduce

evidence of any race- or national origin–based conduct. As to the retaliation claim,

the district court found that Cooper could not establish that JCCMEO’s proffered

reasons for his termination were pretextual. Cooper admitted that poor




                                          3
          USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 4 of 16



performance and disregard for standard office procedures and rules would be

legitimate reasons to discharge an employee.

      Broadly construing Cooper’s complaint to allege a claim of hostile work

environment, the district court ruled that this claim would proceed to trial as

JCCMEO did not move for summary judgment. After the pretrial conference, the

district court issued a pretrial order including the undisputed facts of the case:

Cooper agreed he had never been called the “N-word”, referred to as a racial slur,

experienced any physical contact, or threatened of physical harm by any employee

at JCCMEO. Prior to trial, JCCMEO moved to exclude testimony or evidence

related to Cooper’s discrimination and retaliation claims, and any other claims that

had been dismissed. JCCMEO also moved to exclude any unrelated photos or

videos. The district court granted JCCMEO’s motions, ruling that the trial would

focus solely on the hostile-work-environment claim and that any unrelated

evidence would not be allowed.

      At trial, Cooper presented testimony from four JCCMEO employees, none

of whom testified to ever having witnessed or been made aware of: any abusive or

offensive conversations or interactions involving Cooper, a physical assault or

threat directed at Cooper, or anyone making any remark to Cooper about his race

or national origin. Cooper did not testify. At the close of Cooper’s case, JCCMEO

moved for judgment as a matter of law. The district court granted the motion,


                                           4
          USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 5 of 16



noting that there was no evidence that an employee harassed Cooper because

Cooper did not take the stand, and the witnesses he subpoenaed who testified

denied any allegations of race- or national origin–based harassment. Additionally,

any alleged harassment did not rise to the severe and pervasive level that was

necessary to state a hostile-work-environment claim. Cooper timely appealed.

       Cooper raises three arguments on appeal. First, he argues that the district

court erred in granting JCCMEO’s motion for summary judgment based on a

finding that Cooper failed to establish a prima facie case of race discrimination

because he did not identify any similarly situated employees who were treated

differently. Second, Cooper argues that the district court erred in granting

JCCMEO’s motion for summary judgment based on a finding that JCCMEO

proffered legitimate, non-discriminatory reasons for his termination and Cooper

did not provide evidence sufficient to show pretext. Third, Cooper argues that the

district court erred in granting JCCMEO’s motion for judgment as a matter of law

with regard to his hostile-work-environment claim, based on a finding that he did

not present sufficient evidence at trial that he suffered race and national origin

discrimination that was severe and pervasive to entitle him to relief under Title

VII.


                                           I.



                                           5
          USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 6 of 16



      We review de novo a district court’s grant of summary judgment, construing

all facts and drawing all reasonable inferences in favor of the non-moving party.

Jefferson v. Sewon Am., Inc., 891 F.3d 911, 919 (11th Cir. 2018). Summary

judgment is appropriate when the record evidence shows that there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). This standard of review does not change

where there are cross-motions for summary judgment; the facts are viewed in the

light most favorable to the non-moving party on each motion. Am. Bankers Ins.

Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005).

      We have consistently held that conclusory allegations have no probative

value at the summary judgment stage unless supported by specific facts. See, e.g.,

Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000). There is no

genuine issue of material fact unless a reasonable jury could return a verdict in

favor of the non-moving party. Morton v. Kirkwood, 707 F.3d 1276, 1284 (11th

Cir. 2013). To withstand summary judgment, there must be sufficient evidence on

which the jury could reasonably find for the plaintiff; the existence of a scintilla of

evidence in support of the plaintiff’s position is insufficient. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986). When evaluating the record, we will give

credence to evidence favoring the non-movant as well as uncontradicted and




                                           6
         USCA11 Case: 19-13993       Date Filed: 06/10/2021   Page: 7 of 16



unimpeached evidence from disinterested witnesses that supports the moving

party. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151 (2000).

                                         A.

      Title VII forbids employment discrimination against any person on the basis

of race or national origin. 42 U.S.C. § 2000e-2(a). Discrimination can be proven

through direct or circumstantial evidence. Hinson v. Clinch Cnty., Ga. Bd. of

Educ., 231 F.3d 821, 827 (11th Cir. 2000).

       In evaluating claims of discrimination based on circumstantial evidence,

courts may use the McDonnell Douglas burden-shifting framework. See Alvarez

v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1264 (11th Cir. 2010) (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973)). Generally, to state a prima facie

claim of racial discrimination under the McDonnell Douglas framework, a

plaintiff must allege that: (1) he is a member of a protected class; (2) he was

subjected to an adverse employment action; (3) his employer treated similarly

situated employees who were not members of the plaintiff’s class more

favorably; and (4) he was qualified for the job or benefit at issue. Rice-Lamar v.

City of Fort Lauderdale, 232 F.3d 836, 842–43 (11th Cir. 2000). To meet the

third prong, the plaintiff must identify a comparator who is “similarly situated in

all material respects,” meaning that the plaintiff and comparators are

“sufficiently similar, in an objective sense, that they cannot reasonably be

                                         7
          USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 8 of 16



distinguished.” Lewis v. City of Union City, 918 F.3d 1213, 1228 (11th Cir.

2019) (en banc) (internal quotation marks omitted). Although this standard

requires a case-by-case analysis and formal labels regarding job title are

unnecessary, a similarly situated comparator will ordinarily have engaged in the

same basic misconduct as the plaintiff, been subject to the same employment

policy, guideline, or rule, shared the same supervisor, and shared the plaintiff’s

employment or disciplinary history. Id. at 1227–28.

       If a plaintiff is unable to produce a comparator, thereby failing to meet the

McDonnell Douglas standard, he can still present a triable issue of fact through

direct evidence of discriminatory intent or through a “convincing mosaic” of

circumstantial evidence that would allow an inference of discriminatory intent.

Id. at 1220 n.6.

      Where a plaintiff raises a discrimination claim under Title VII, he may be

entitled to relief if he shows that illegal bias, such as bias based on race, “was a

motivating factor” for an adverse employment action, even if other factors also

motivated the employer’s decision. 42 U.S.C. § 2000e-2(m). In a mixed-motive

discrimination case based on circumstantial evidence, a court considers whether

the “plaintiff has offered evidence sufficient to convince a jury that: (1) the

defendant took an adverse employment action against the plaintiff; and (2) a

protected characteristic was a motivating factor for the defendant’s adverse

                                           8
         USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 9 of 16



employment action.” Quigg v. Thomas Cnty. Sch. Dist., 814 F.3d 1227, 1239 (11th

Cir. 2016) (internal quotation marks omitted and alteration adopted).

      Here, Cooper has not presented sufficient evidence to state a prima facie

case of discrimination under either the McDonnell Douglas standard or the mixed-

motives standard. The district court properly found that Cooper did not meet his

burden under the McDonnell Douglas standard because Cooper failed to identify

any comparator, let alone one who is “similarly situated in all material respects.”

Lewis, 918 F.3d at 1228. While Cooper is correct that failure to produce a

comparator does not automatically doom his case, in the absence of a comparator

he must present either (1) “direct evidence of discriminatory intent” or (2) “a

‘convincing mosaic’ of circumstantial evidence that warrants an inference of

intentional discrimination.” Id. at 1220 n.6. As the district court found, Cooper

did not introduce any evidence of race- or national origin–based conduct by

JCCMEO. Rather, the evidence shows that Cooper was reprimanded for habitual

tardiness, including being tardy four days in one week, and for failure to do his

work as directed. And, during Cooper’s first three months at JCCMEO, his work

was evaluated as mostly “needs improvement” and “below expectations.” Because

Cooper did not present any evidence that he was treated unfairly based on his race

or national origin, and the record does not contain a dispute over any material fact,




                                          9
         USCA11 Case: 19-13993       Date Filed: 06/10/2021   Page: 10 of 16



we affirm the district court’s grant of summary judgment to JCCMEO as to

Cooper’s discrimination claim.

                                          B.

      Title VII also prohibits employers from retaliating against an employee

because he has opposed employment acts made unlawful by Title VII. 42 U.S.C. §

2000e–3(a). Absent direct evidence, we employ the McDonnell Douglas burden-

shifting framework when analyzing claims for retaliation. Brown v. Ala. Dep’t of

Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). The Supreme Court has rejected

the application of a mixed-motives analysis under 42 U.S.C. § 2000e-2(m) to Title

VII retaliation claims, concluding that such claims must be proven using traditional

principles of but-for causation. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 359–60 (2013).

      A prima facie claim of retaliation under Title VII requires the plaintiff to

show that: “(1) he engaged in a statutorily protected activity; (2) he suffered an

adverse employment action; and (3) he established a causal link between the

protected activity and the adverse action.” Brown, 597 F.3d at 1181. A causal link

between protected expression and materially adverse action arises where the

defendant was aware of the protected expression and took materially adverse

action as a result. Shannon v. BellSouth Telecomms., Inc., 292 F.3d 712, 716 (11th

Cir. 2002).


                                          10
         USCA11 Case: 19-13993       Date Filed: 06/10/2021     Page: 11 of 16



      If the plaintiff establishes a prima facie case of retaliation, the burden shifts

to the employer to articulate a legitimate, non-discriminatory reason for its action.

Brown, 597 F.3d at 1181. The employer must explain the reasons for its actions

but need not persuade the court that it was actually motivated by its proffered

reasons. Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012).


      If the employer articulates one or more legitimate, non-discriminatory

reasons for its action, the plaintiff must show that the defendant’s reason was

pretextual. McDonnell Douglas, 411 U.S. at 804. To show pretext, a plaintiff

must specifically respond to the employer’s proffered reason and produce evidence

directly rebutting that reason. Holland, 677 F.3d at 1055. A plaintiff may show

that an employer’s reasons are pretextual by showing that “weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions” in its proffered

reasons for its actions were such that a reasonable factfinder could find them

unworthy of credence. Id. at 1055–56. If the proffered reason is one that would

motivate a reasonable employer, a plaintiff cannot simply quarrel with the wisdom

of the employer’s decision. Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th

Cir. 2000) (en banc). A proffered reason cannot “be a pretext for discrimination

unless it is shown both that the reason was false, and that discrimination was the

real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (internal

quotation marks and emphases omitted). An employer’s honest belief based on

                                          11
         USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 12 of 16



information that the employee violated its policies can constitute a legitimate

reason for termination, even if such a belief may have been mistaken or wrong.

See Smith v. PAPP Clinic, P.A., 808 F.2d 1449, 1452–53 (11th Cir. 1987)

(concluding in a 42 U.S.C. § 1981 case, that if the jury found that the employer

discharged the employee based on an honest belief that the employee had violated

company policy, it could not have found the employer to have intentionally

discriminated against the employee on account of her race). Despite the shifts in

the burden of production under the McDonnell Douglas standard, the plaintiff

carries the ultimate burden of persuasion at all times. Alvarez, 610 F.3d at 1264.


      Here, the district court properly granted summary judgment to JCCMEO on

Cooper’s retaliation claim. Even assuming Cooper alleged a prima facie case of

retaliation, he has not shown that JCCMEO’s proffered reasons for his termination

was pretextual. JCCMEO clearly articulated its reasons for terminating Cooper:

his failure to follow instructions, his hostile and aggressive interaction with a

fellow employee, his performance evaluation, and his attendance record. These

reasons are legitimate and non-discriminatory, and Cooper did not reveal any

“weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions” in

the proffered explanation. Holland, 677 F.3d at 1055–56. Rather, JCCMEO’s

proffered reasons are ones that would motivate a reasonable employer. See

Chapman, 229 F.3d at 1030. Thus, because Cooper failed to show that JCCMEO’s

                                          12
         USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 13 of 16



proffered legitimate, non-discriminatory reasons for terminating him were pretexts

for unlawful retaliation, the district court did not err in granting JCCMEO

summary judgment on Cooper’s Title VII retaliation claims.

                                          II.

      We review a district court’s grant of judgment as a matter of law de novo,

applying the same standard as the district court. Collins v. Marriott Int’l, Inc., 749

F.3d 951, 956–57 (11th Cir. 2014). “A district court should grant judgment as a

matter of law when the plaintiff presents no legally sufficient evidentiary basis for

a reasonable jury to find for him on a material element of his cause of action.” Id.

The question before the district court is whether the evidence is legally sufficient to

find for the non-moving party on that issue. Fed. R. Civ. P. 50(a)(1). The district

court should review all of the record and must draw all reasonable inferences in

favor of the non-moving party. Reeves, 530 U.S. at 150. The district court “may

not make credibility determinations or weigh the evidence.” Id.

      We review the district court’s evidentiary rulings for abuse of discretion.

Adams v. Austal, U.S.A., L.L.C., 754 F.3d 1240, 1248 (11th Cir. 2014). The

district court abuses its discretion where its “decision rests upon a clearly

erroneous finding of fact, an errant conclusion of law, or an improper application

of law to fact.” Id.




                                          13
         USCA11 Case: 19-13993        Date Filed: 06/10/2021    Page: 14 of 16



      An employer violates Title VII when the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of employment and create an abusive work

environment. Fernandez v. Trees, Inc., 961 F.3d 1148, 1152 (11th Cir. 2020). To

prove a prima facie case of hostile work environment, the plaintiff must establish

that: (1) he belonged to a protected group; (2) he was subjected to unwelcome

harassment; (3) the harassment was based on a protected characteristic; (4) the

harassment was sufficiently severe or pervasive to alter the terms and conditions of

her employment and create an abusive working environment; and (5) a basis exists

for holding the employer liable. Id. at 1153.

      The “severe and pervasive” requirement contains both an objective and a

subjective component. Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1276

(11th Cir. 2002). In evaluating the objective severity of the harassment, we

consider: “(1) the frequency of the conduct; (2) the severity of the conduct;

(3) whether the conduct is physically threatening or humiliating, or a mere

offensive utterance; and (4) whether the conduct unreasonably interferes with the

employee’s job performance.” Id.

      Title VII is not a federal civility code. Mendoza v. Borden, Inc., 195 F.3d

1238, 1245 (11th Cir. 1999) (en banc). Thus, “simple teasing, offhand comments,

and isolated incidents (unless extremely serious) will not amount to discriminatory


                                          14
         USCA11 Case: 19-13993        Date Filed: 06/10/2021    Page: 15 of 16



changes in the terms and conditions of employment.” Faragher v. City of Boca

Raton, 524 U.S. 775, 788 (1998) (internal quotation marks and citation omitted).

“[C]ourts should examine the conduct in context, not as isolated acts, and

determine under the totality of the circumstances whether the harassing conduct is

sufficiently severe or pervasive to alter the terms or conditions of the plaintiff’s

employment and create a hostile or abusive working environment.” Mendoza, 195

F.3d at 1246.

      Here, as an initial matter, the district court did not abuse its discretion in

making its evidentiary rulings. The district court correctly excluded any irrelevant

testimony and any evidentiary submissions that had no bearing on Cooper’s

hostile-work-environment claim.

      Based on the testimony presented at trial, and the lack of testimony by

Cooper, the district court properly found that Cooper had not shown that he was

subjected to any offensive acts or statements about his race or nationality. Further

Cooper conceded in the pretrial order that he had never been called a racial slur,

experienced any physical contact by any employee, nor been threatened with

physical harm. Thus, Cooper did not show any harassment based on his race or

national origin, much less harassment that was so severe and pervasive it created a

hostile work environment. See Fernandez, 961 F.3d at 1152. The district court




                                           15
        USCA11 Case: 19-13993       Date Filed: 06/10/2021    Page: 16 of 16



therefore properly granted JCCMEO’s motion for judgment as a matter of law to as

to Cooper’s hostile-work-environment claim.

      Accordingly, the rulings of the district court are affirmed.

      AFFIRMED.




                                         16